  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Petitioner,           )
                           )                   CIVIL ACTION NO.
     v.                    )                    2:19cv111-MHT
                           )                         (WO)
ALABAMA BOARD OF PARDONS & )
PAROLE, et al.,            )
                           )
     Respondents.          )

                                  ORDER

    This     cause   is     now     before     the    court   on    the

petitioner's notice of appeal (doc. no. 47), which the

court is treating as a motion to proceed on appeal in

forma pauperis.*

    28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies    in   writing    that    it   is    not   taken   in   good

faith."     In making this determination as to good faith,



    * Petitioner filed this notice of appeal in
relation to the court’s June 7, 2019, judgment.
Apparently, he filed the notice of appeal before
learning that the court had vacated that judgment. See
Order (doc. no. 45). Because an appeal from a vacated
judgment is moot, petitioner may wish to withdraw this
notice of appeal.
a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.     438,   445   (1962),      or    "has   no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).    Applying this standard, this court is of the

opinion that the petitioner's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.             See,    e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441               F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).



                                  ***

      Accordingly, it is ORDERED that the petitioner's

motion    to    proceed     on   appeal       in   forma   pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in


                                   2
good faith.

    DONE, this the 15th day of July, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           3
